DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
Applicant contends in pages 10-11 of the remarks:
The Office Action at page 5 relies on the MPEP stating that the structure of the claims and the prior art are substantially identical and so such features of the claims are inherent. Applicant respectfully submits that the structure of Frank’s described SIW is not identical, at least because Frank’s described SIW also includes a feed element, which the monopoles are based on and whose location is also based on. Accordingly, Applicant submits that it would not be obvious for the location of the monopoles in Frank to be made according to the distance from the back wall of the SIW, at least because Frank makes no mention at all of such distances and because Frank’s described structure, as well as the intended use of the monopoles, is different from that of the claimed elements. Further, Applicant submits that Franks description of a spacing between the monopoles optimal for the amount of energy transmitted past the monopole reflectors does not teach or suggest a distance from the back wall of the two monopoles optimal for their respective operating frequencies.

Accordingly, at least for the reasons described above, Applicant submits that the cited portions of Frank fail to teach or suggest “wherein the first monopole antenna and the second monopole antenna are located in the SIW at a respective distance from the back wall optimal for a respective operating frequency of the first monopole antenna and the second monopole antenna” as recited in the claims.

Examiner respectfully disagrees, as Frank clearly depicts “a respective distance” (A and B in Fig. 14 reproduced below) from the backwall formed by vias 82. In other words, the vias 82 form two sidewalls and a backwall connecting said sidewalls, effectively forming an “U” shape surrounding the waveguide 85. Frank, in ¶ [0063], discloses “The waveguide 85 may be formed by many closely spaced vias 82, and upper and lower ground planes (not shown) that enclose two monopole reflectors 86 in each branch fed by a feed via 88.” 

    PNG
    media_image1.png
    473
    476
    media_image1.png
    Greyscale

With respect to the contended functional limitations recited in claim 1, Examiner maintains MPEP 2112.01(I), stating “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
Gist of the instant invention appears to be, inter alia, two spaced apart quarter wave monopole antennas (230, 240 in Fig. 2; 330, 340 in Fig. 3) in a SIW, where “the monopole antenna (230) operating frequency is centered at 112 GHz and monopole antenna (240) operating frequency is centered at 84 GHz. Within the dominant mode, the high frequency signals have low insertion loss and, because they are in two separate frequency ranges, very little or no crosstalk. Also, because two signals are being sent in the SIW, the footprint of the SIW compares favorably to that of the traditional stripline.” See ¶ [0017] of the printed publication. 
However, merely pieces of the invention have been claimed. 
Absent specific structural (and/or functional) limitations recited to clearly discern the invention, prior art reads well on the breadth of claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 reciting “determining a location of a second monopole antenna” is indefinite, since it’s unclear whether this location is related to “a location of a first monopole antenna” earlier recited. For purposes of examination, the second instance of “a location” (last clause of the claim) will be interpreted as --another location--. 
Claims 11-18 are rejected for depending therefrom. 
There should be clear recitation of interrelated structure in order to provide a complete and operable PCB. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over “Frank” (US 2018/0248241). 
Claim 1: Frank discloses a printed circuit board ('PCB') comprising: 
a substrate integrated waveguide ('SIW') formed by two ground planes (¶ [0063]: “upper and lower ground planes”) and ground vias 82 (Fig. 14 reproduced below) spaced so as to function as two side walls and a back wall (see Fig. 14) with the spacing between the two side walls determining a wave guide dominant mode cutoff frequency (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)); 

    PNG
    media_image1.png
    473
    476
    media_image1.png
    Greyscale

a first monopole antenna 86 (left monopole); and 
a second monopole antenna 86 (right monopole), 


Claims 2 and 4: Frank discloses the PCB of claim 1 wherein the operating frequency of the first monopole antenna is selected to be a first half of the waveguide dominant mode frequency range and the operating frequency of the second monopole antenna is selected to be a second half of the waveguide dominant mode frequency range (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)); 
wherein the first monopole antenna and the second monopole antenna are offset axially along an axis of the SIW perpendicular to the back wall (see Fig. 14).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (cited above) in view of “Jo” (US 7079079). 
Claim 9: Frank is silent regarding wherein the first monopole antenna and the second monopole antenna are quarter wave monopole antennas.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Frank’s invention such that wherein the first monopole antenna and the second monopole antenna are quarter wave monopole antennas, in order to obtain tuned antenna operational parameters. 

Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 10, none of the prior art shows, teaches or fairly suggests the features of determining, by a substrate integrated waveguide ('SIW') creator module, desired physical configuration attributes for a SIW formed by two ground planes and ground vias, the ground vias spaced so as to function as two side walls and a back wall with the spacing between the two side walls determining a waveguide dominant mode cutoff frequency; determining a location of a first monopole antenna, wherein the first monopole antenna is located in the SIW, between the two ground planes and the two another location of a second monopole antenna, wherein the second monopole antenna is located in the SIW at a second distance from the back wall optimal for its operating frequency.
	Claims 11-18 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sayama (US 2021/0210857), Figs. 9-11, ¶ [0081], ¶ [0088]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845